UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1016


PHILLIP ROUSSEAU; CARVEL MAYS, JR.; FRANK MARTIN; PAUL F.
KENDALL,

                Plaintiffs - Appellants,

           v.

HOWARD COUNTY, MARYLAND; PAUL JOHNSON, Individually and in
his Official Capacity as Deputy County Solicitor; LYNN
ROBESON, Individually and in her Official Capacity as
Assistant   County    Solicitor;   MARSHA   S.    MCLAUGHLIN,
Individually and in her Official Capacity as Director,
Department   of   Planning    and  Zoning;    ROBIN   REGNER,
Individually and in her Official Capacity as Administrative
Assistant to Hearing Examiner and Board of Appeals; LISA
KENNY, Individually and in her Official Capacity as
Administrative Assistant to the Director, Department of
Planning & Zoning; MICHELE L. LEFAIVRE, Individually and in
her Official Capacity as Board of Appeals Hearing Examiner,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-01079-JFM)


Argued:   January 25, 2011                 Decided:   April 21, 2011


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
ARGUED:   Susan Baker Gray, Highland, Maryland, for Appellants.
Melissa Shane Whipkey, HOWARD COUNTY OFFICE OF LAW, Ellicott
City, Maryland, for Appellees.   ON BRIEF:   Margaret Ann Nolan,
County Solicitor, Louis P. Ruzzi, Senior Assistant County
Solicitor, HOWARD COUNTY OFFICE OF LAW, Ellicott City, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Four residents and voters (“Residents”) of Howard County,

Maryland, commenced this action under 42 U.S.C. § 1983 against

Howard      County    and       five   of    its    officers       in    their       individual

capacities, alleging numerous Fourteenth Amendment due process

and    equal        protection         violations          with     respect          to     state

administrative           and    judicial      proceedings.          The    district         court

dismissed the claims, finding that three of the residents had

impermissibly split their claims between two cases and that the

fourth did not have standing.                 This appeal followed.

       We    affirm       the    judgment      of    the    district       court,          but   we

conclude that the district court lacked jurisdiction to hear

this   case       under    Rooker      v.    Fidelity      Trust    Co.,       263 U.S. 413

(1923), and District of Columbia Court of Appeals v. Feldman,

460 U.S. 462 (1983).

       The Residents allege “numerous due process violations . . .

at the hands of various county Board[]s and agencies, and their

attorneys and staff” during “the county’s administrative review”

process.          Many    of     these      decisions      were    in    the    contexts          of

proposed      development         projects      and     land      use.     The       complaint

“challenges these actions, as well as the statutorily prescribed

process      in    which        most   of    these    actions       occurred          as    being

fundamentally unfair and designed to ensure those participating

in these processes will have no chance of being heard.”                                          The

                                                3
Residents allege that “each of them suffered harm to a protected

interest    as    a    result    of   the   pattern    and    practice    of   Howard

County to deny them due process in county administrative review

and ‘appeals’ processes by a deliberate failure to follow rules,

outright perversion of the process by various means including

fraud, misrepresentation and collusion between the county and

the developers, and by inherent structural defects in the law

preventing       any    sufficient     or   legitimate       process,    let   alone,

constitutionally adequate due process.”                They contend that their

due process and equal protection rights were violated in the

course of many hearings and proceedings, including hearings by

the Howard County Board of Appeals and proceedings in Maryland

state courts.          They characterize their claims as “a challenge to

the conduct of administrative proceedings and decisions” at the

county level.

     On    appeal,       the    Residents   argue     that    the   district    court

erroneously dismissed their claims.                 With respect to the claims

of three Residents, Kendall, Martin, and Rousseau, which were

dismissed for claim splitting, they argue that “[t]he series of

transactions or core operative facts in [this case] arise from a

number     of     independent         administrative     hearings,       decisions,

defective administrative processes in those hearings, or failure

to hold administrative hearings or give notice of decisions,”

none of which they contend were implicated by the related case

                                            4
which arose out of the same transactions.                      And they argue with

respect    to    the   fourth    Resident,       Mays,    that      he   had   standing

because “plaintiffs have standing to bring suit if they allege a

diminution of their right to vote.”

     We do not reach the Residents’ arguments, however, because

we conclude that the district court lacked jurisdiction to hear

this case under the Rooker-Feldman doctrine.                         The Residents’

complaint    asks      that   lower    federal        courts   in   effect     exercise

appellate review over numerous state administrative and judicial

decisions, and under our system of federalism, the lower federal

courts    lack    jurisdiction       to   sit    as    appellate     tribunals    over

state     administrative         and      judicial       decisionmakers,         absent

explicit statutory authorization.                 See Rooker, 263 U.S. 413;

Feldman,    460 U.S. 462;    Exxon     Mobil    Corp.      v.   Saudi   Basic

Industries Corp., 544 U.S. 280, 284 (2004) (holding that lower

federal    courts      lack    jurisdiction      to     hear    “cases    brought   by

state-court losers complaining of injuries caused by state-court

judgments       rendered      before      the    district       court     proceedings

commenced and inviting district court review and rejection of

those judgments”).            Parties aggrieved by state administrative

and judicial decisions must pursue review in state appellate

tribunals, with the ultimate opportunity to petition the Supreme

Court of the United States for review.                    See Exxon Mobil Corp.,
544 U.S. at 291-92.           We note that decisions of the Howard County

                                           5
Planning   Board    can   be   appealed      to   the   Howard   County   Hearing

Examiner, with further appeals to the Howard County Board of

Appeals and the state court system, beginning with the Circuit

Court for Howard County.         See, e.g., Howard County Code, Rules

of Procedure of the Board of Appeals, § 2.211(e) (providing for

appeal   from   Board     of   Appeals       to   Circuit   Court   for    Howard

County).    Indeed, the Residents acknowledge the existence of

this process.      They simply contest its sufficiency.

     For these reasons, we affirm the district court’s judgment

of dismissal.

                                                                          AFFIRMED




                                         6